Title: To Thomas Jefferson from Lydia Howard Huntley Sigourney, 30 June 1824
From: Sigourney, Lydia Howard Huntley
To: Jefferson, Thomas

Hartford, Connecticut,
June 30th 1824.,It would be a proof of either ignorance or apathy, if an obscure individual, a stranger, and a female, were capable of addressing the “Sage of Monticello” without diffidence. Yet I am animated to a course which might seem presumption; by a consciousness that in minds of the highest order, liberality of feeling is want to keep pace with superiority in knowledge, and also by the repeated assurance of that affability of deportment which has impressed with admiration, your visitants from every country, and every clime.—Knowing also the benevolent sympathy with which you have regarded the long-neglected wanderers of our forests, and the zeal with which you have condescended to pour their eloquence upon the ear of our more favoured race, I wish to request your acceptance of a volume which humbly attempts to illustrate their claims upon our pity and our justice. In the Notes attached to the Poem, acknowledgements are made to you, Sir, for information, particularly with regard to Powhatan, at the 208th page, and likewise at the 253d, for the interesting incident of Colnl Byrd, and the Cherokee chief Siloucé.I might go further, Sir, in recounting my obligations to you. The perusal in early youth, of your lucid and forcible delineation of the genius of our Aborigines, in the excellent Notes on your native State, was among the originating causes of the deep interest in that unfortunate people, which has continued with me to maturity.I have ever entertained, Sir, in common with the children of New England, a heartfelt reverence for those worthies, who in signing the declaration of our Independence, laid the foundation of one of the most magnificent temples which the world hath seen. During the past year, I have been indulged in a personal interview with the venerable John Adams, and the still more venerable Charles Thompson, who having almost completed a century, finds the braces of the past blotted from his memory, but the future, vivid with a hope which conquers death. I should esteem that period eminently fortunate, which permitted me to say, I have also seen him, who as a statesman watched over the destinies of our revolution, sustained the highest honours which a liberated nation could bestow, and now combines in the philosophick shades of Monticello, his memory with the splendid designs of science, and the glorious annals of Virginia, our most ancient State.—Lydia Huntley Sigourney;